Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND

AMENDMENT NO. 1 TO EACH GUARANTY AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO EACH GUARANTY AND SECURITY AGREEMENT (this “Agreement”) dated
as of July 24, 2020 but effective as of the Effective Date (defined below) is by
and among Forum Energy Technologies, Inc., a Delaware corporation (the “Parent”;
and those additional entities that are parties hereto as borrowers (each, a “US
Borrower” and individually and collectively, jointly and severally, the “US
Borrowers”)), Forum Canada ULC, an Alberta unlimited liability corporation
(“Forum Canada”; and those additional entities that are parties hereto as
borrowers (each, a “Canadian Borrower” and individually and collectively,
jointly and severally, the “Canadian Borrowers”, and together with the US
Borrowers, each a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”)), the Restricted Subsidiaries party hereto (each a
“Guarantor” and collectively, the “Guarantors”), the Lenders (as defined below)
party hereto, the Swing Line Lenders party hereto, the Issuing Banks party
hereto and Wells Fargo Bank, National Association, as administrative agent (in
such capacity, the “Agent”).

RECITALS

A. The Parent, Forum Canada, each other Borrower party thereto, the Agent and
the financial institutions party thereto from time to time, as lenders, issuing
banks and swing line lenders (collectively, the “Lenders”) are parties to that
certain Third Amended and Restated Credit Agreement dated as of October 30, 2017
(as amended by that certain Amendment No. 1 to Third Amended and Restated Credit
Agreement dated as of February 3, 2020, and as further amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”).

B. Subject to the terms and conditions of the Credit Agreement (as amended
hereby), the Parent may issue new high yield secured convertible notes (the
“Secured Notes”) in exchange for all or a portion (but not less than 85%) of its
remaining Senior Notes, such that after any such issuance, the aggregate maximum
principal amount of the Secured Notes when combined with any Senior Notes
outstanding immediately after giving effect to such transactions, do not exceed
$328,144,000 (the “Exchange”).

C. Pursuant to clause (s) of the definition of “Permitted Indebtedness” in the
Credit Agreement, the Loan Parties are permitted to incur up to $50,000,000 of
secured Indebtedness, subject to conditions set forth therein, and the Borrowers
have requested that the Agent and the Lenders amend such clause (s) of the
definition of “Permitted Indebtedness” in the Credit Agreement to permit secured
Indebtedness in the form of the Secured Notes representing all or a portion of
the remaining balance of the Senior Notes after giving effect to the Exchange.

D. The Agent and all of the Lenders are willing to amend the Credit Agreement
and the other Loan Documents (as such term is defined in the Credit Agreement as
amended hereby) to permit the Exchange and the Secured Notes, and provide for
other updates to the Credit Agreement and such other Loan Documents, in each
case, as provided herein and subject to the terms and conditions set forth
herein and the Intercreditor Agreement (as defined herein).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Defined Terms. As used in this Agreement, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation”. Section
headings have been inserted in this Agreement as a matter of convenience for
reference only and it is agreed that such Section headings are not a part of
this Agreement and shall not be used in the interpretation of any provision of
this Agreement.

Section 3. Amendment to Credit Agreement.

(a) Section 1.1 (Definitions) of the Credit Agreement is hereby amended as
follows:

(1) to add the following defined terms in alphabetical order therein:

“Benchmark Replacement” means, with respect to all Loans denominated in a given
currency, the sum of: (a) the alternate benchmark rate (which may include Term
SOFR) that has been selected by the Agent and the Administrative Borrower giving
due consideration to (i) any selection or recommendation of a replacement rate
or the mechanism for determining such a rate by the Relevant Governmental Body
with respect to such currency or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR Rate for
syndicated credit facilities denominated in such currency and (b) the applicable
Benchmark Replacement Adjustment for such Benchmark Replacement; provided that,
if any Benchmark Replacement as so determined would be less than zero, such
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Administrative Borrower giving due
consideration to (i)

 

2



--------------------------------------------------------------------------------

any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities at such time
denominated in the relevant currency.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “US Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent decides that adoption of any portion of such market practice
is not administratively feasible or if the Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR Rate with respect to a given currency: (a) in the case of
clause (a) or (b) of the definition of “Benchmark Transition Event,” the later
of (i) the date of the public statement or publication of information referenced
therein and (ii) the date on which the administrator of LIBOR Rate permanently
or indefinitely ceases to provide LIBOR Rate with respect to such currency; or
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR Rate with respect to a given currency:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR Rate announcing that such administrator has ceased or
will cease to provide LIBOR Rate with respect to such currency, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR Rate with
respect to such currency, (b) a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR Rate, the U.S.
Federal Reserve System (or any successor), an insolvency official with
jurisdiction over the administrator for LIBOR Rate, a resolution authority with
jurisdiction over the administrator for LIBOR Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR Rate
or any other Relevant Governmental Body, which states that the administrator of
LIBOR Rate with respect to such currency has ceased or will cease to provide
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR Rate with respect to such currency, or (c) a public statement
or publication of information by the regulatory supervisor for the administrator
of LIBOR Rate announcing that LIBOR Rate with respect to such currency is no
longer representative.

 

3



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Administrative Borrower, the
Agent (in the case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, with respect to all Loans denominated
in a given currency, if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR Rate and solely to the
extent that LIBOR Rate has not been replaced with a Benchmark Replacement with
respect to Loans denominated in such currency, the period (x) beginning at the
time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced LIBOR Rate for all purposes hereunder with
respect to Loans denominated in such currency in accordance with
Section 2.11(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR Rate for all purposes hereunder with respect to Loans denominated
in such currency pursuant to Section 2.11(d)(iii).

“Cash Balance” shall mean, at the close of business on any Business Day, an
amount equal to (a) the aggregate amount of cash and Cash Equivalents credited
to the account of, or otherwise reflected as an asset on the balance sheet of,
the Loan Parties minus (b) without duplication, the sum of (i) any cash set
aside to pay in the ordinary course of business amounts then due and owing by
the Loan Parties to unaffiliated third parties on account of transactions not
prohibited under this Agreement, in each case, for which the Loan Parties have
already issued checks or have already initiated wires or ACH transfers in order
to pay such amounts, plus (ii) cash or Cash Equivalents of the Loan Parties held
in Excluded Accounts.

“Cash Balance Sweep Limit” shall mean (a) with respect to the aggregate Cash
Balance of the Loan Parties’ deposit accounts and securities accounts in the
United States and Canada, $10,000,000, and (b) with respect to the aggregate
US Dollar and US Dollar Equivalent of the Cash Balance of the Loan Parties’
deposit accounts and securities accounts in all jurisdictions (other than the
United States and Canada), $10,000,000.

 

4



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of (a)(i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Administrative Borrower) that the Required Lenders have determined that
syndicated credit facilities denominated in a given currency being executed at
such time, or that include language similar to that contained in
Section 2.11(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR Rate with
respect to such currency, and (b)(i) the election by the Agent or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Agent of written notice of
such election to the Administrative Borrower and the Lenders or by the Required
Lenders of written notice of such election to the Agent.

“Exchange” has the meaning given in Recital B of the Second Amendment.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Second Amendment Effective Date among the Agent, the Notes Collateral Agent,
the Loan Parties, and any other Person that may become party thereto or, in
connection with any Refinancing Secured Notes, such other customary
intercreditor agreement in form and substance reasonably satisfactory to the
Agent, Required Lenders, and the Administrative Borrower, in each case, as such
agreement may be amended, restated, supplemented, replaced or otherwise modified
in accordance with the terms thereof and this Agreement.

“Inventory Cap” means, as of any date of determination, the lesser of (a) 80% of
the Borrowing Base at the time of calculation thereof in the relevant Borrowing
Base Certificate delivered by the Parent hereunder, and (b) initially as of the
Second Amendment Effective Date, $130,000,000, as such amount is reduced from
time to time in accordance with the proviso hereto; provided that the Inventory
Cap described in clause (b) shall decrease by $500,000 upon the first Business
Day of each fiscal quarter, commencing with the fiscal quarter beginning
October 1, 2020.

“Notes Collateral Agent” means the “collateral agent” or “trustee” or similar
Person acting in the capacity as the collateral agent under, and its permitted
successors and assigns under, the Secured Notes Documents.

“Refinancing Secured Notes” means refinancings, renewals, or extensions of the
Secured Notes (and the Secured Notes Documents, as applicable) so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and accrued interest
(including, for the purpose of defeasance, future interest) and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended,

 

5



--------------------------------------------------------------------------------

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e) such refinancing, renewal, or extension shall be (i) unsecured or (ii)(A)
otherwise secured only by substantially the same or less collateral as secured
such refinanced, renewed or extended Indebtedness on terms no less favorable to
Agent or the Lender Group, (B) the Liens securing such refinancing, renewal or
extension shall not have a priority more senior than the Liens securing such
Indebtedness that is refinanced, renewed or extended, and (C) such refinancing,
renewal or extension shall be secured only to the extent permitted by this
Agreement and shall otherwise be (and the holders thereof and any collateral
agent for the holders thereof shall be) subject in all respects to the
Intercreditor Agreement, and

(f) the scheduled maturity date of such refinancings, renewals, or extensions
shall not be earlier than 91 days after the latest of (i) the Maturity Date in
effect at the incurrence of such Indebtedness, (ii) October 30, 2022, and
(iii) the scheduled maturity date of the Indebtedness that is refinanced,
renewed, or extended.

“Relevant Governmental Body” means, with respect to any given Benchmark
Replacement, (a) the central bank for the currency in which such Benchmark
Replacement is denominated or any central bank or other supervisor which is
responsible for supervising either (i) such Benchmark Replacement or (ii) the
administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (i) the central bank for the
currency in which such Benchmark Replacement is denominated, (ii) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark Replacement,
(iii) a group of those central banks or other supervisors or (iv) the Financial
Stability Board or any part thereof.

“Second Amendment” means the Amendment No. 2 to Third Amended and Restated
Credit Agreement dated as of July 24, 2020 among the Parent, the Borrowers, the
Guarantors, the Lenders party thereto, the Swing Line Lenders party thereto, the
Issuing Banks party thereto and the Agent.

“Second Amendment Effective Date” means the “Effective Date” as defined in the
Second Amendment.

 

6



--------------------------------------------------------------------------------

“Secured Notes” means the high yield secured convertible notes issued in
connection with the Exchange, and otherwise as permitted under clause (s) of the
definition of “Permitted Indebtedness”, as the same high yield secured
convertible notes may be amended, restated, refinanced (in accordance with the
terms and conditions in the definition of Refinancing Secured Notes),
supplemented or otherwise modified from time to time, but only to the extent
such amendment, restatement, supplement, refinancing or modification is not
prohibited under the terms of this Agreement and the Intercreditor Agreement.

“Secured Notes Documents” means all indentures, supplemental indentures,
collateral documents and other material documents and other instruments executed
and delivered by the Parent in connection with the issuance of the Secured
Notes, as the same may be amended, restated, supplemented, refinanced (in
accordance with the terms and conditions in the definition of Refinancing
Secured Notes), replaced, or otherwise modified from time to time, but only to
the extent such amendment, restatement, refinancing, replacement, supplement or
modification is not prohibited under the terms of this Agreement and the
Intercreditor Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.

(2) to amend the definition of “ABL Collateral” to add the words “general
intangibles,” in clause (d) thereof immediately before the reference to “chattel
paper”.

(3) to amend and restate the definition of “Applicable Margin” to read as
follows:

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans, LIBOR Rate Loans, or CDOR Rate Loans, as applicable, the
applicable margin set forth in Table A below:

 

TABLE A

“Base Rate Margin”

  

“LIBOR/CDOR Rate Margin”

1.50 percentage points    2.50 percentage points

(4) to amend and restate the definition of “Applicable Unused Line Fee
Percentage” to read as follows:

 

7



--------------------------------------------------------------------------------

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in Table A below that corresponds to the
Average Revolver Usage of Borrowers for the most recently completed calendar
month as determined by Agent in its Permitted Discretion:

 

TABLE A

Level

  

Average Revolver Usage

  

Applicable Unused Line Fee

Percentage

I    > 50% of the Maximum Revolver Amount    0.375 percentage points II    < 50%
of the Maximum Revolver Amount    0.50 percentage points

(5) to amend and restate the definition of “Canadian Base Rate” to read as
follows:

“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the CDOR Rate existing on such day (which rate shall be calculated based
upon an Interest Period of 1 month), plus 1 percentage point, and (b) the “prime
rate” for Canadian Dollar commercial loans made in Canada as reported by Thomson
Reuters under Reuters Instrument Code <CAPRIME=> on the “CA Prime Rate (Domestic
Interest Rate) – Composite Display” page to the extent such page is available
(or any successor page or such other commercially available service or source
(including the Canadian Dollar “prime rate” announced by a Schedule I bank under
the Bank Act (Canada)) as the Agent may designate from time to time and, if any
such reported rate is below 0.75 percentage points, then the rate determined
pursuant to this clause (b) shall be deemed to be 0.75 percentage points. Each
determination of the Canadian Base Rate shall be made by Agent and shall be
conclusive in the absence of manifest error.

(6) to amend the definition of “Canadian Borrowing Base” to (i) amend and
restate the lead-in to read: “means, as of any date of determination and subject
to the sentence following clause (f) at the end of this definition, the result
of:” and (ii) add the following sentence at the end of such definition after
clause (f):

Notwithstanding the foregoing, in no event shall the sum of clauses (b), (c),
(d), and (e) set forth in this definition, when added to the sum of clauses (b),
(c), (d), and (e) set forth in the definition of “US Borrowing Base” be greater
than the then effective Inventory Cap.

(7) to amend and restate the definition of “Cash Dominion Event” to read as
follows:

“Cash Dominion Event” means the occurrence of any of the following: (A) the
occurrence and continuance of any Event of Default, or (B) Excess Availability
is less than the greater of (i) 10.0% of the Line Cap and (ii) $25,000,000 at
any time.

 

8



--------------------------------------------------------------------------------

(8) to amend and restate the definition of “Cash Dominion Period” to read as
follows:

“Cash Dominion Period” means the period commencing after the occurrence of a
Cash Dominion Event and continuing until the date when (a) no Event of Default
shall exist and be continuing, and (b) Excess Availability exceeds the greater
of (i) 10.0% of the Line Cap and (ii) $25,000,000, in any event, for at least 30
consecutive days.

(9) to amend and restate the lead-in and clause (a) of the definition of “Change
in Control” to read as follows:

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders (collectively a “Control Group”) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); provided
that after giving effect to the conversion of the Secured Notes (and Refinancing
Secured Notes) held by such Control Group into common Equity Interests of the
Parent in accordance with the terms of the Secured Notes Documents as in effect
on the Second Amendment Effective Date, such Control Group, subject to the
Parent’s delivery of an updated Beneficial Ownership Certification and other
information or documentation requested pursuant to the Beneficial Ownership
Regulation in accordance with Section 5.10, may be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire pursuant to
any option right), directly or indirectly, of 35% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right),

 

 

9



--------------------------------------------------------------------------------

(10) to amend and restate the definition of “CDOR Rate” to read as follows:

“CDOR Rate” means the average rate per annum as reported on the Reuters Screen
CDOR Page (or any successor page or such other page or commercially available
service displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptances as the Agent may designate from time to time, or if no such
substitute service is available, the rate quoted by a Schedule I bank under the
Bank Act (Canada) selected by the Agent at which such bank is offering to
purchase Canadian Dollar bankers’ acceptances) as of 10:00 a.m. Eastern
(Toronto) time on the date of commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the CDOR Rate Loan requested (whether as an initial CDOR Rate Loan or as a
continuation of a CDOR Rate Loan or as a conversion of a Base Rate Loan to a
CDOR Rate Loan) by Borrowers in accordance with this Agreement (and, if any such
reported rate is below 0.75 percentage points, then the rate determined pursuant
to this clause (b) shall be deemed to be 0.75 percentage points). Each
determination of the CDOR Rate shall be made by the Agent and shall be
conclusive in the absence of manifest error.

(11) to amend and restated the definition “Covenant Testing Period” to read as
follows:

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal quarter of Parent most recently ended prior to a Covenant Trigger Event
for which Borrowers are required to deliver to Agent quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Excess Availability has exceeded the greater of (i) 12.5% of the Line
Cap and (ii) $31,250,000, in any event, for 60 consecutive days.

(12) to amend and restate the definition of “Covenant Trigger Event” to read as
follows:

“Covenant Trigger Event” means if Excess Availability is less than the greater
of (i) 12.5% of the Line Cap and (ii) $31,250,000.

(13) to amend and restate the definition of “Increased Reporting Event” to read
as follows:

“Increased Reporting Event” means if Excess Availability is less than the
greater of (a) 15.0% of the Line Cap and (b) $37,500,000.

(14) to amend and restate the definition of “LIBOR Rate” to read as follows:

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the

 

10



--------------------------------------------------------------------------------

amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below 0.75 percentage points, then the rate for such
determination shall be deemed to be 0.75 percentage points). Each determination
of the LIBOR Rate shall be made by the Agent and shall be conclusive in the
absence of manifest error.

(15) to amend and restate the definition of “Line Cap” to read as follows:

“Line Cap” means, as of any time of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the sum of (i) the lesser of (A) $25,000,000 and
(B) the Canadian Borrowing Base, and (ii) the US Borrowing Base.

(16) to amend and restate the definition of “Loan Documents” to read as follows:

“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Loan Manager Side Letter, the Intercreditor Agreement, the Patent
Security Agreement, the Trademark Security Agreement, any note or notes executed
by Borrowers in connection with this Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Restricted Subsidiaries and any member
of the Lender Group in connection with this Agreement (but specifically
excluding Bank Product Agreements).

(17) to amend and restate the definition of “Material Subsidiary” to read as
follows:

“Material Subsidiary” means (a) each Borrower, (b) each Restricted Subsidiary of
a Loan Party that (i) owns at least 2.50% of the consolidated total assets of
the Loan Parties and their Restricted Subsidiaries, (ii) generates at least
2.50% of the consolidated revenues of the Loan Parties and their Restricted
Subsidiaries, (iii) is the owner of Equity Interests of any Restricted
Subsidiary of a Loan Party that otherwise constitutes a Material Subsidiary, or
(iv) any group comprising Restricted Subsidiaries of a Loan Party that each
would not have been a Material Subsidiary under clauses (i), (ii), or (iii) but
that, taken together, had revenues or total assets in excess of 5.00% of the
consolidated revenues or total assets, as applicable, of the Loan Parties and
their Restricted Subsidiaries, and (c) each other Subsidiary that has guaranteed
or is otherwise liable for any Other Debt.

 

 

11



--------------------------------------------------------------------------------

(18) to amend and restate the definition of “Maturity Date” to read as follows:

“Maturity Date” means March 31, 2021; provided that if on or before March 31,
2021, (a) the Secured Notes are converted to common Equity Interests of the
Parent, refinanced or replaced, in each case, as permitted under, and in
accordance with, this Agreement (including, without limitation, the definition
of Refinancing Secured Notes), or (b) the maturity of the Secured Notes is, or
is otherwise extended to, a date on or after August 4, 2025 in accordance with
the terms of the Secured Notes Documents as in effect on the Second Amendment
Effective Date, then effective as of the date when all of the preceding
conditions are satisfied and so long as no Default or Event of Default is
outstanding on such date, “Maturity Date” shall mean July 1, 2021; provided,
further that if on or before July 1, 2021, (a) (i) the Senior Notes are repaid,
refinanced or replaced in their entirety as permitted under, and in accordance
with, this Agreement and such Refinancing Senior Notes, if any, mature on or
after January 31, 2023, or (ii) the maturity of the Senior Notes is otherwise
extended to a date on or after January 31, 2023, and (b) (i) the Secured Notes
are converted to common Equity Interests of the Parent, refinanced or replaced,
in each case, as permitted under, and in accordance with, this Agreement
(including, without limitation, the definition of Refinancing Secured Notes), or
(ii) the maturity of the Secured Notes is, or is otherwise extended to, a date
on or after August 4, 2025 in accordance with the terms of the Secured Notes
Documents as in effect on the Second Amendment Effective Date, then effective as
of the date when all of the preceding conditions are satisfied and so long as no
Default or Event of Default is outstanding on such date, “Maturity Date” shall
mean October 30, 2022.

(19) to amend and restate the definition of “Maximum Revolver Amount” to read as
follows:

“Maximum Revolver Amount” means $250,000,000, as the same shall be decreased by
the amount of reductions in the US Revolver Commitments and Canadian Revolver
Commitments made in accordance with Section 2.3(c) of this Agreement and
increased by the amount of any Increase made in accordance with Section 2.13 of
this Agreement.

(20) to amend and restate the definition of “Other Debt” to read as follows:

“Other Debt” means, without duplication, the Senior Notes, the Refinancing
Senior Notes, the Secured Notes, the Refinancing Secured Notes, the Indebtedness
permitted under clause (s) of the definition of Permitted Indebtedness, the
Indebtedness permitted under clause (v) of the definition of Permitted
Indebtedness, the Indebtedness permitted under clause (w) of the definition of
Permitted Indebtedness, and any Refinancing Indebtedness of any of the foregoing
regardless of whether such Indebtedness is permitted hereunder.

 

 

12



--------------------------------------------------------------------------------

(21) to amend and restate clause (q) of the definition of “Permitted
Disposition” and the proviso immediately following such clause to read as
follows:

(q) sales or other dispositions of assets not otherwise permitted in clauses
(a) through (p) above, so long as (i) no Default or Event of Default has
occurred and is continuing or would immediately result therefrom, (ii) each such
sale or disposition is in an arm’s-length transaction and the applicable Loan
Party or its Restricted Subsidiary receives at least the fair market value of
the assets so disposed, (iii) the consideration received by the applicable Loan
Party or its Restricted Subsidiary consists of at least 75% cash and Cash
Equivalents and is paid at the time of the closing of such sale or disposition,
and (iv) the aggregate amount of the cash and non-cash proceeds received from
all assets sold or disposed of pursuant to this clause (q) taken together with
all such sales and dispositions completed since the Closing Date, shall not
exceed 5.5% of the Tangible Net Assets in the aggregate and calculated at the
time of such subject sale or disposition;

provided, that if, as of any time of determination, sales or dispositions (other
than in the ordinary course of business) by the Loan Parties to any Person that
is not a Loan Party during the period of time from the first day of the month in
which such date of determination occurs until such date of determination, either
individually or in the aggregate, involve $5,000,000 or more of assets included
in any Borrowing Base (based on the fair market value of the assets so disposed)
(the “Threshold Amount”), then Borrowers shall have, prior to the consummation
of the sale or disposition that causes the assets included in the Borrowing Base
that are disposed of during such period to exceed the Threshold Amount,
delivered to the Agent an updated Borrowing Base Certificate that reflects the
removal of the applicable assets from the applicable Borrowing Base.

(22) to amend and restate clause (s) of the definition of “Permitted
Indebtedness” in its entirety to read as follows:

(s) the Secured Notes (and Refinancing Secured Notes incurred in accordance with
the definition thereof in respect of such Secured Notes), the aggregate
principal amount of which, when combined with the aggregate principal amount of
all remaining Senior Notes after giving effect to the Exchange (and any
Refinancing Senior Notes in respect thereof), does not exceed $328,144,000
(excluding, however, in the case of (x) the Secured Notes, any additional
principal amount thereof resulting from the payment of accrued interest in kind
thereon in accordance with the terms of the Secured Notes Documents as in effect
on the Second Amendment Effective Date, and (y) Refinancing Secured Notes or
Refinancing Senior Notes, any additional principal amount thereof permitted to
be incurred pursuant to clause (a) of the definition of “Refinancing Secured
Notes” or “Refinancing Senior Notes”, as applicable, in connection with accrued
interest, premiums, fees and expenses in respect of the refinanced
Indebtedness); provided that (i) if any Lien securing such Indebtedness
encumbers ABL Collateral, then such Lien shall rank junior to the Liens
encumbering ABL Collateral securing the Obligations; (ii) if any Lien securing
such Indebtedness encumbers any other assets, such Lien and such Indebtedness
may rank senior to, pari passu with or junior to the Obligations and the Liens,
if any, encumbering such other assets securing the Obligations in accordance
with clause (v) of the definition of “Permitted Liens”,

 

13



--------------------------------------------------------------------------------

and in each case under the foregoing clauses (i) and (ii), such Liens and such
Indebtedness shall be subject to the Intercreditor Agreement; (iii) the amount
permitted pursuant to this clause (s) shall be reduced dollar for dollar by
(A) the aggregate principal payments made on the Secured Notes (other than a
redemption or repayment thereof that constitutes Refinancing Secured Notes) and
(B) the aggregate principal amount of any Secured Notes (and Refinancing Secured
Notes) converted to common Equity Interests of the Parent in accordance with the
terms of such Secured Notes (as in effect on the Second Amendment Effective
Date) or Refinancing Secured Notes, as applicable, on the date such conversion
becomes effective; (iv) the scheduled maturity date of such Indebtedness shall
not be earlier than 91 days after the Maturity Date in effect at the incurrence
of such Indebtedness (and any Refinancing Secured Notes in respect thereof
shall, for the avoidance of doubt, have a scheduled maturity date of no earlier
than October 30, 2022); (v) such Indebtedness shall not have any amortization or
other requirement to purchase, redeem, retire, defease or otherwise make any
payment in respect thereof, other than (A) at scheduled maturity thereof,
(B) mandatory prepayments which are customary with respect to such type of
Indebtedness and that are triggered upon a change in control and sale of all or
substantially all assets and certain other asset sales, or (C) the mandatory
conversion thereof for common Equity Interests of the Parent in accordance with
the Secured Notes Documents as in effect on the Second Amendment Effective Date;
(vi) such Indebtedness shall not be recourse to any Person not liable on account
of the Obligations; (vii) such Indebtedness shall be on terms that are
reasonable in light of the prevailing circumstances at the time such
Indebtedness is incurred (as determined in good faith by the board of directors
of the Parent); provided that the terms of the Secured Notes that were disclosed
by the Parent to the Agent and the Required Lenders in the draft exchange
offering documentation on July 20, 2020 shall be deemed reasonable for purposes
of this clause (vii) so long as such terms are not amended or otherwise modified
prior to the Second Amendment Effective Date; (viii) such Indebtedness shall be
in the form of high yield notes and not “term b” loans or institutional term
loans; and (ix) the agreements and instruments governing such Indebtedness shall
not contain (A) any financial maintenance covenant, (B) any affirmative or
negative covenants that are, taken as a whole, materially more restrictive than
those set forth in the Credit Agreement; provided that the inclusion of any
financial covenant that is customary with respect to such type of Indebtedness
and that is not found in the Credit Agreement shall not be deemed to be more
restrictive for purposes of this clause (B); provided, further, that the terms
of the affirmative and negative covenants that were disclosed by the Parent to
the Agent and the Required Lenders in the draft exchange offering documentation
on July 20, 2020 (including such covenants relating to the obligation to secure
such Indebtedness with a Lien on Real Property) shall not be deemed to be more
restrictive for purposes of this clause (B) so long as such terms are not
amended or otherwise modified prior to the Second Amendment Effective Date,
(C) any restrictions on the ability of Parent or any Subsidiary of the Parent to
guarantee the Obligations; provided that a requirement that any such Subsidiary
also guarantee such Indebtedness shall not be deemed to be a violation of this
clause (C), (D) any restrictions on the ability of Parent or any Restricted

 

14



--------------------------------------------------------------------------------

Subsidiary to pledge Collateral as collateral security for the Obligations,
except as set forth in the Intercreditor Agreement, or (E) any restrictions on
the ability of Parent or any Restricted Subsidiary to incur Indebtedness under
the Credit Agreement or any other Loan Document other than a restriction as to
the outstanding principal amount of such Indebtedness in excess of the aggregate
Maximum Revolver Amount then in effect on the initial issuance date of such
Indebtedness;

(23) to amend and restate the definition of “Permitted Holder” in its entirety
to read as follows:

“Permitted Holder” means (a) SCF-V, L.P., SCF-VI, L.P., SCF-VII, L.P., SCF
2012A, L.P. and SCF 2012B, L.P. and (ii) any other investment fund or vehicle
managed or controlled by any of the foregoing and in each case their respective
controlling Affiliates.

(24) to amend and restate clause (u) of the definition of “Permitted
Indebtedness” in its entirety to read as follows:

(u) the outstanding Senior Notes as of the Second Amendment Effective Date
(after giving effect to the Exchange) and any outstanding Refinancing Senior
Notes in respect thereof, in each case, in an aggregate maximum principal
amount, when combined with the aggregate principal amount of all outstanding
Secured Notes (and all outstanding Refinancing Secured Notes in respect thereof)
not to exceed $328,144,000 (excluding, however, in the case of (x) the Secured
Notes, any additional principal amount thereof resulting from the payment of
accrued interest in kind thereon in accordance with the terms of the Secured
Notes Documents as in effect on the Second Amendment Effective Date, and
(y) Refinancing Secured Notes or Refinancing Senior Notes, any additional
principal amount thereof permitted to be incurred pursuant to clause (a) of the
definition of “Refinancing Secured Notes” or “Refinancing Senior Notes”, as
applicable, in connection with accrued interest, premiums, fees and expenses in
respect of the refinanced Indebtedness), as such aggregate amount may be reduced
dollar for dollar in connection with the conversion of any Secured Notes and
Refinancing Secured Notes to common Equity Interests of the Parent permitted by
this Agreement and otherwise in accordance with clause (s) of the definition of
“Permitted Indebtedness”.

(25) to amend and restate clause (v) of the definition of “Permitted Liens” in
its entirety to read as follows:

(v) Liens on assets of the Parent and Domestic Subsidiaries securing any
Indebtedness pursuant to clause (s) of the definition of “Permitted
Indebtedness” subject to the restrictions set forth therein, in this Agreement
and the Intercreditor Agreement, as applicable; provided that Liens encumbering
Real Property shall not be permitted by this clause (v) without the prior
written consent of the Agent and the Required Lenders in the case of such Lien
arising after the

 

15



--------------------------------------------------------------------------------

Second Amendment Effective Date to secure Indebtedness not incurred in
connection with the Exchange (it being understood, however, that any Refinancing
Secured Notes may be secured by a Lien on Real Property at the time of such
refinancing (in accordance with clause (e) of the definition thereof) so long as
the Secured Notes (or Refinancing Secured Notes in respect thereof) were secured
by Real Property at the time of such refinancing);

(26) to amend and restate the definition of “Sanctioned Entity” to read as
follows:

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory , in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

(27) to amend and restate the definition of “Senior Notes” to read as follows:

“Senior Notes” means (a) prior to the consummation of the Exchange, the
outstanding (as of the Second Amendment Effective Date) $328,144,000 6.250%
Senior Notes due 2021, issued under the Indenture dated as of October 2, 2013
among the Parent, as issuer, certain subsidiaries of the Parent, as guarantors,
and Wells Fargo Bank, National Association, as trustee, and (b) after the
consummation of the Exchange, such portion, if any, of the outstanding Senior
Notes on and after the Second Amendment Effective Date in an aggregate principal
amount, when combined with the aggregate principal amount of outstanding Secured
Notes (and any outstanding Refinancing Secured Notes in respect thereof) not to
exceed $328,144,000 at any time (excluding, however, in the case of (x) the
Secured Notes, any additional principal amount thereof resulting from the
payment of accrued interest in kind in accordance with the terms of the Secured
Notes Documents as in effect on the Second Amendment Effective Date, and (y) in
the case of Refinancing Secured Notes, any additional principal amount thereof
permitted to be incurred pursuant to clause (a) of the definition of
“Refinancing Secured Notes” in connection with accrued interest, premiums, fees
and expenses in respect of the refinanced Indebtedness), as such aggregate
amount may be reduced dollar for dollar in connection with the conversion of any
Secured Notes and Refinancing Secured Notes to common Equity Interests of the
Parent permitted by this Agreement and otherwise in accordance with clause
(s) of the definition of “Permitted Indebtedness”.

 

 

16



--------------------------------------------------------------------------------

(28) to amend and restate the definition of “US Base Rate” to read as follows:

“US Base Rate” means the greatest of (a) the Federal Funds Rate plus 1⁄2%, (b)
the Adjusted LIBOR Rate (which rate shall be calculated based upon a contract
period of one month and shall be determined on a daily basis), plus one
percentage point, and (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below 0.75 percentage points, then the rate determined pursuant to this
clause (d) shall be deemed to be 0.75 percentage points).

(29) to amend the definition of “US Borrowing Base” to (i) amend and restate the
lead-in to read: “means, as of any date of determination and subject to the
sentence following clause (f) at the end of this definition, the result of:” and
(ii) add the following sentence at the end of such definition following clause
(f):

Notwithstanding the foregoing, in no event shall the sum of clauses (b), (c),
(d), and (e) set forth in this definition, when added to the sum of clauses (b),
(c), (d), and (e) set forth in the definition of “Canadian Borrowing Base” be
greater than the then effective Inventory Cap.

(30) to amend and restate the definition of “US Guarantors” to read as follows:

“US Guarantors” means the Guarantors that are Domestic Subsidiaries of the
Parent provided, however, that, with respect to US Borrowers, recovery from any
US Guarantor that is a FSHCO will be limited to 65% of the voting Equity
Interests in any CFCs and FSCHOs owned by such US Guarantor unless such greater
recovery is available to the holders of any Other Debt pursuant to the guaranty
thereof by such FSHCO (and 100% of any other interests in such entity along with
all other assets of such FSHCO); provided that, for the avoidance of doubt, with
respect to US Borrowers, no direct or indirect Domestic Subsidiary of a Foreign
Subsidiary that is a CFC shall be a US Guarantor unless such CFC has guaranteed,
or is otherwise liable for, any Other Debt (in accordance with the Secured Notes
Documents or otherwise).

(b) Section 2.3 (Payments; Reductions of Commitments; Prepayments) of the Credit
Agreement is hereby amended to amend and restate clause (e) to read as follows:

(e) Mandatory Prepayments.

(i) If, at any time, (A) the US Revolver Usage on such date exceeds (B) the
lesser of (x) the US Borrowing Base reflected in the US Borrowing Base
Certificate most recently delivered by US Borrowers to the Agent, or (y) the
Maximum Revolver Amount, minus (C) the Canadian Revolver Usage, in all cases as
adjusted for Reserves established by the Agent in accordance with
Section 2.1(d), then Borrowers shall immediately prepay the Obligations in
accordance with Section 2.3(f) in an aggregate amount equal to the amount of
such excess.

 

17



--------------------------------------------------------------------------------

(ii) If, at any time, (A) the Canadian Revolver Usage on such date exceeds
(B) the lesser of (x) the Canadian Borrowing Base reflected in the Canadian
Borrowing Base Certificate most recently delivered by Canadian Borrowers to the
Agent (including any excess arising as a result of fluctuations in exchange
rates), or (y) $30,000,000, then the Canadian Borrowers shall immediately prepay
the Obligations in accordance with Section 2.3(f) in an aggregate amount equal
to the amount of such excess.

(iii) If, at any time when there are any Loans outstanding on any Business Day
that is on or after the thirtieth (30th) day after the Second Amendment
Effective Date, (A) the aggregate Cash Balance in deposit accounts and
securities accounts in the United States and Canada exceeds the Cash Balance
Sweep Limit described in clause (a) thereof, then the Borrower shall, promptly
(and, in any event, no later than the following Business Day) prepay the Loans
in an aggregate principal amount equal to such excess, and (B) the aggregate
Cash Balance in deposit accounts and securities accounts in all jurisdictions
(other than the United States and Canada) exceeds the Cash Balance Sweep Limit
described in clause (b) thereof, then the Borrower shall, promptly (and, in any
event, no later than four (4) Business Days thereafter) prepay the Loans in an
aggregate principal amount to equal to such excess and, if the Dominion
Condition (as defined in Section 5.18) has been satisfied, deliver to the Agent
a certificate, in form and substance satisfactory to the Agent, certifying the
Cash Balance in all such deposit accounts and securities accounts before and
after giving effect to the prepayment of the Loans in the amount of such excess.

(c) Section 2.11(d)(ii) (Special Provisions Applicable to Non-Base Rate) of the
Credit Agreement is hereby amended to add the following at the beginning of such
clause in the place of “In the”:

(ii) Subject to the provisions set forth in Section 2.11(d)(iii) below, in the

(d) Section 2.11(d) (Special Provisions Applicable to Non-Base Rate) of the
Credit Agreement is hereby amended to add the following as a new clause
(d)(iii):

(iii) Effect of Benchmark Transition Event.

(A) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Administrative
Borrower may amend this Agreement to replace LIBOR Rate with respect to any
applicable currency with one or more Benchmark Replacements, as applicable (it
being understood that all Loans denominated in a given currency for which LIBOR
Rate is being replaced shall be subject to the same Benchmark Replacement). Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent

 

18



--------------------------------------------------------------------------------

has posted such proposed amendment to all Lenders and the Administrative
Borrower so long as the Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Agent written notice that such Lenders accept such amendment. No replacement of
LIBOR Rate with a Benchmark Replacement pursuant to this Section 2.11(d)(iii)
will occur prior to the applicable Benchmark Transition Start Date.

(B) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(C) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Administrative Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 2.11(d)(iii)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.11(d)(iii).

(D) Benchmark Unavailability Period. Upon Administrative Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Administrative
Borrower may revoke any request for a LIBOR Borrowing of, conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, Administrative Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to Base Rate Loans. During any Benchmark Unavailability Period,
the component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.

 

 

19



--------------------------------------------------------------------------------

(e) Section 2.15 (Joint and Several Liability of Canadian Borrowers) of the
Credit Agreement is hereby amended to add a new subclause (i) therein as
follows:

(i) Notwithstanding anything to the contrary in this Section 2.15, or otherwise
in this Agreement or in the other Loan Documents, the parties hereto agree that
(A) the obligations of the Canadian Loan Parties as to the Canadian Obligations,
on the one hand, and the obligations of the US Loan Parties as to the US
Obligations, on the other hand, are several and not joint, and (B) the Canadian
Loan Parties shall be liable only with respect to the Canadian Obligations.

(f) Section 3.2 (Conditions Precedent to all Extensions of Credit) is hereby
amended to delete the “and” after clause (a), replace the period at the end of
clause (b) with “; and” and add as a new clause (c) the following:

(c) As certified in the applicable notice of Borrowing, (i) upon the date of
such Borrowing, and (ii) immediately after giving pro forma effect to the making
of such Borrowing, the Cash Balance will not exceed each Cash Balance Sweep
Limit described in clauses (a) and (b) of the definition thereof.

(g) Section 5.12 (Further Assurances) is hereby amended and restated in its
entirety as follows:

5.12 Further Assurances.

(a) Each US Loan Party will, and will cause each of the other US Loan Parties
to, at any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfection or
to better perfect Agent’s Liens in all of the assets of each of the US Loan
Parties (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal) (other than any assets expressly excluded from the
Collateral pursuant to Section 3 of the applicable Guaranty and Security
Agreement but subject to clause (c) below), and in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents;
provided, that the foregoing shall not apply to any Subsidiary of a Loan Party
that is a CFC (unless such Subsidiary has guaranteed or is otherwise liable for
any Other Debt); provided, further, that the foregoing shall not require any
FSHCO to pledge more than 65% of the voting Equity Interests it owns in any CFC
or other FSCHO (unless such FSHCO has pledged more than 65% of the voting Equity
Interests it owns in any CFC or other FSCHO to secure any Other Debt); provided,
however, for the avoidance of doubt, a FSHCO may pledge 100% of the other
interests in in any CFC or other FSCHO (and, for the avoidance of doubt, shall
pledge whatever other interests it has pledged to secure such Other Debt to
secure the Obligations subject to the Intercreditor Agreement). To the maximum
extent permitted by applicable law, if any Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time not to exceed 5 Business Days
following the request to do so, each US Borrower and each other US Loan Party
hereby authorizes Agent to execute any such Additional Documents in the
applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation

 

20



--------------------------------------------------------------------------------

of, the foregoing, each US Loan Party shall take such actions as Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the US Guarantors (and any other Person that has guaranteed Other
Debt pursuant to the Secured Notes Documents or otherwise) and are secured by
substantially all of the assets of the US Loan Parties (and of each other Person
that has guaranteed, or is otherwise liable for, Other Debt), including all of
the outstanding capital Equity Interests of each US Borrower (other than the
Parent) and its Restricted Subsidiaries (and any other Subsidiaries in the case
of such Person that has guaranteed, or is otherwise liable for Other Debt
pursuant to the Secured Notes Documents or otherwise) (in each case, other than
with respect to any assets expressly excluded from the Collateral (as defined in
the applicable Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement subject to clause (c) below).

(b) Each Canadian Loan Party will, and will cause each of the other Canadian
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all Additional Documents that Agent may reasonably
request in form and substance reasonably satisfactory to Agent, to create,
perfect, and continue perfected or to better perfect Agent’s Liens in all of the
assets of each of the Canadian Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral pursuant to Section 3 of the
applicable Guaranty and Security Agreement but subject to clause (c) below), and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents. To the maximum extent permitted by applicable
law, if any Canadian Borrower or any other Canadian Loan Party refuses or fails
to execute or deliver any reasonably requested Additional Documents within a
reasonable period of time not to exceed 5 Business Days following the request to
do so, each Canadian Borrower and each other Loan Party hereby authorizes Agent
to execute any such Additional Documents in the applicable Canadian Loan Party’s
name and authorizes Agent to file such executed Additional Documents in any
appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Canadian Loan Party shall take such actions as Agent may
reasonably request from time to time to ensure that the Canadian Obligations are
guaranteed by the Foreign Subsidiary Guarantors (and any other Foreign
Subsidiary that has guaranteed Other Debt pursuant to the Secured Notes
Documents or otherwise) and are secured by substantially all of the assets of
the Canadian Loan Parties (and of each other Foreign Subsidiary that has
guaranteed, or is otherwise liable for, Other Debt), including all of the
outstanding capital Equity Interests of each Canadian Borrower (other than the
Parent) and its Restricted Subsidiaries (and any other Foreign Subsidiaries in
the case of such Foreign Subsidiary that has guaranteed or is otherwise liable
for, Other Debt) (in each case, other than with respect to any assets expressly
excluded from the Collateral (as defined in the applicable Guaranty and Security
Agreement) pursuant to Section 3 of the applicable Guaranty and Security
Agreement subject to clause (c) below).

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement or in any other Loan Document to
the contrary (including Section 3 of any applicable Guaranty and Security
Agreement), the Loan Parties shall at all times cause the Obligations to be
guaranteed and secured by each Person (and by such Person’s assets (other than
Real Property unless agreed by all the Lenders in accordance with this Agreement
and the Intercreditor Agreement)) to the same extent any Other Debt is
guaranteed or secured by such Person (and by such Person’s assets), in each
case, subject to the terms and conditions of the Intercreditor Agreement.

(h) Article V (Affirmative Covenants) is hereby amended to add a new
Section 5.18 as follows:

5.18 Cash Balance Report. The Administrative Borrower shall, on each Business
Day occurring on and after the thirtieth (30th) day following the Second
Amendment Effective Date when any Loans are outstanding as of such date of
determination, provide the Agent a report setting forth the calculation of the
Loan Parties’ aggregate Cash Balance as of the end of the previous Business Day
certified by a Financial Officer of the Administrative Borrower (each a “Cash
Balance Report”); provided that if at any time the Loan Parties irrevocably
agree with the Agent to allow for the Agent’s dominion over the Loan Parties’
Controlled Accounts located in the United States (the “Dominion Condition”),
then the Administrative Borrower shall only be required to deliver a Cash
Balance Report (a) if Loans are outstanding as of such date, on the third (3rd)
Business Day of each week demonstrating the Cash Balance of the Loan Parties in
Canadian deposit accounts and securities accounts as of the previous Business
Day, and (b) to the extent Loans were outstanding at any time during the
previous month, on the third (3rd) Business Day of each month, demonstrating the
Cash Balance with respect to the Loan Parties’ deposit accounts and securities
accounts in all jurisdictions outside the United States and Canada as of the end
of the last Business Day of each week during the previous month.

(i) Section 6.6 of the Credit Agreement (Prepayments and Amendments) is hereby
amended and restated to read as follows:

Section 6.6 Prepayments and Amendments. Each Loan Party will not, and will not
permit any of its Restricted Subsidiaries to,

(a) Except in connection with any Refinancing Indebtedness, any Refinancing
Senior Notes, and any Refinancing Secured Notes, in each case, as permitted by
Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Restricted Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances, (D) other Indebtedness so long as the
Payment Conditions are satisfied, or (E) the Secured Notes (or Refinancing
Secured Notes in respect thereof) pursuant to an optional conversion thereof
into common Equity Interests of the Parent in accordance with the terms of the
Secured Notes Documents as in effect on the Second Amendment Effective Date,

 

22



--------------------------------------------------------------------------------

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i) (x) any agreement, instrument, document, indenture, or other writing
evidencing or concerning Indebtedness permitted under clauses (f), (g), (u) or
(v) of the definition of Permitted Indebtedness if (A) the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders or (B) such amendment,
modification or change is prohibited by the intercreditor or subordination terms
applicable to such Indebtedness, or (y) any agreement, instrument, document,
indenture or other writing (including the Secured Notes Documents) evidencing
the Secured Notes (or Refinancing Secured Notes in respect thereof) and
permitted by clause (s) of the definition of “Permitted Indebtedness” if such
amendment, modification or change is prohibited by this Agreement (including the
definition of Refinancing Secured Notes) or the Intercreditor Agreement, or if
such amendment modification or change to the Secured Notes or Refinancing
Secured Notes (and the Secured Notes Documents) would further expand the scope
of the Real Property required to be subject to a Lien to secure the Secured
Notes unless consented to by the Agent and the Required Lenders,

(ii) the Governing Documents of any Loan Party or any of its Restricted
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders, or

(iii) any agreement, instrument, document, or other writing evidencing or
concerning Liens permitted under clause (v) of the definition of Permitted Liens
if (x) the effect thereof, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the interests of the Lenders,
or (y) such amendment, modification or change is prohibited by the Intercreditor
Agreement.

(j) Section 6.17 of the Credit Agreement (Controlled Accounts; Controlled
Investments) is hereby amended to add a reference to “(as defined in the
Guaranty and Security Agreement)” after each reference to “Collection Account”
therein.

(k) Section 8.6 of the Credit Agreement (Events of Default; Default Under Other
Agreements) is hereby amended and restated in its entirety as follows:

 

23



--------------------------------------------------------------------------------

Section 8.6 Default Under Other Agreements.

(a) If there is a default in or under (i) the Senior Notes (or Refinancing
Senior Notes in respect thereof), or (ii) one or more other agreements to which
a Loan Party or any of its Restricted Subsidiaries is a party with one or more
third Persons relative to a Loan Party’s or any of its Restricted Subsidiaries’
Indebtedness involving an aggregate amount of $25,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or
(ii) is beyond any applicable grace periods therefor and results in a right by
such third Person, irrespective of whether exercised, to accelerate the maturity
of such Loan Party’s or its Restricted Subsidiary’s obligations thereunder; or

(b) If an “Event of Default” (or analogous concept) has occurred and is
continuing under the Secured Notes Documents.

(l) Section 8.9 of the Credit Agreement (Events of Default; Security Documents)
is amended and restated in its entirety as follows:

Section 8.9 Security Documents. If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens or possessory in nature,
permitted purchase money Liens or the interests of lessors under Capital Leases)
first priority Lien on the Collateral covered thereby, except (a) as a result of
a sale or other disposition of the applicable Collateral in a transaction
permitted under this Agreement, (b) with respect to ABL Collateral the aggregate
value of which, for all such ABL Collateral, does not exceed at any time,
$2,200,000, (c) with respect to Collateral other than ABL Collateral and other
Collateral in which the Secured Notes have a first priority Lien, the aggregate
value of which, for all such other Collateral, does not exceed at any time,
$25,000,000, (d) as the result of an action or failure to act on the part of
Agent, and (e) to the extent such Lien is intended be subordinated to the
Permitted Liens under clause (v) of the definition thereof securing the Secured
Notes pursuant to, and in accordance with, the Intercreditor Agreement.

(m) Article VIII (Events of Default) of the Credit Agreement is hereby amended
to add as a new Section 8.13 the following:

Section 8.13 Intercreditor Agreement. The Intercreditor Agreement shall, for any
reason, except to the extent permitted in accordance with the terms hereof or
thereof, (i) cease to be in full force and effect, (ii) cease to be valid,
binding and enforceable in accordance with its terms against any Borrower, any
other Loan Party, or any other party thereto, (iii) shall be repudiated by any
party thereto, or (iv) shall cease to establish the relative lien priorities
required or purported thereby.

 

 

24



--------------------------------------------------------------------------------

(n) Section 14.1(f) (Amendments and Waivers) of the Credit Agreement shall be
amended to delete the “and” in front of clause (ii) therein, replace the period
at the end of such section with a comma, and add the following to the end of
such section:

and (iii) any amendment contemplated by Section 2.11(d)(iii) of this Agreement
in connection with a Benchmark Transition Event or an Early Opt-in Election
shall be effective as contemplated by such Section 2.11(d)(iii) hereof.

(o) Paragraph (c) of Schedule 5.1 to the Credit Agreement is hereby amended and
restated to read as follows:

(c) consolidated and consolidating financial statements of Parent and its
Subsidiaries, audited by PricewaterhouseCoopers LLP or any other independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (i) “going concern” or like
qualification or exception (other than with regard to (A) the current maturity
of the Obligations or a portion thereof in any opinion delivered for the fiscal
year ending immediately before the Maturity Date or (B) the current maturity of
the Senior Notes or a portion thereof in any opinion delivered for the fiscal
year ending immediately before the final maturity date thereof), (ii)
qualification or exception as to the scope of such audit, or (iii) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7 of the Agreement), by such accountants to have been
prepared in accordance with GAAP (such audited financial statements to include a
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity, in each case, with respect to such Persons, and, if
prepared, such accountants’ letter to management solely with respect to the
consolidated financial statements of the Parent and its Subsidiaries); provided
that for such audited consolidating financial information, the Parent shall
provide in reasonable detail, only to the extent required to be included in the
footnotes to the audited financial statements, the differences between the
audited consolidated financial statements of the Parent and its Subsidiaries, on
the one hand, and the information related to each of (i) the Loan Parties,
(ii) the Restricted Subsidiaries that are not Loan Parties, and (iii) the
Unrestricted Subsidiaries, if any, in each case, on the other hand, in such form
acceptable to the Agent,

(p) Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule C-1.

(q) The Canadian Guaranty and Security Agreement is hereby amended to amend and
restate the definition of “Excluded Equity Interests” therein as follows:

“Excluded Equity Interests” means the Equity Interests owned by any Grantor in a
Joint Venture to the extent (but only to the extent) (a) the organizational
documents of such Joint Venture (to the extent such Joint Venture is not
wholly-owned, directly or indirectly, by the Parent) prohibits the granting of
Lien on such Equity Interests or (b) such Equity Interests of such Joint Venture
are otherwise pledged as collateral to secure (to the extent permitted by the
Credit Agreement) the following (and no other obligations or Indebtedness): (i)
obligations to the other holders of the Equity Interests in such Joint Venture
(other than a holder that is a

 

25



--------------------------------------------------------------------------------

Subsidiary of Parent) or (ii) Indebtedness of such Joint Venture that is
non-recourse to any of the Loan Parties or to any of the Loan Parties’
Properties; provided however that, if any of the foregoing conditions cease to
be in effect for any reason, then the Equity Interest in such Joint Venture
shall cease to be an “Excluded Equity Interest” and shall automatically be
subject to the Security Interest granted hereby and to the terms and provisions
of this Agreement as “Collateral”; provided further, that any proceeds received
by any Grantor from the sale, transfer or other disposition of Excluded Equity
Interest shall constitute Collateral unless any property constituting such
proceeds are themselves subject to the exclusions set forth above.

(r) The US Guaranty and Security Agreement is hereby amended to amend and
restate the definition of “Excluded Equity Interests” therein as follows:

“Excluded Equity Interests” means the Equity Interests owned by any Grantor in a
Joint Venture to the extent (but only to the extent) (a) the organizational
documents of such Joint Venture (to the extent such Joint Venture is not
wholly-owned, directly or indirectly, by the Parent) prohibits the granting of
Lien on such Equity Interests or (b) such Equity Interests of such Joint Venture
are otherwise pledged as collateral to secure (to the extent permitted by the
Credit Agreement) the following (and no other obligations or Indebtedness): (i)
obligations to the other holders of the Equity Interests in such Joint Venture
(other than a holder that is a Subsidiary of Parent) or (ii) Indebtedness of
such Joint Venture that is non-recourse to any of the Loan Parties or to any of
the Loan Parties’ Properties; provided however that, if any of the foregoing
conditions cease to be in effect for any reason, then the Equity Interest in
such Joint Venture shall cease to be an “Excluded Equity Interest” and shall
automatically be subject to the Security Interest granted hereby and to the
terms and provisions of this Agreement as “Collateral”; provided further, that
any proceeds received by any Grantor from the sale, transfer or other
disposition of Excluded Equity Interest shall constitute Collateral unless any
property constituting such proceeds are themselves subject to the exclusions set
forth above.

(s) The US Guaranty and Security Agreement is hereby amended to amend and
restate the definition of “Guarantor” therein as follows:

“Guarantor” means each Grantor other than any US Borrower. For the avoidance of
doubt, any Excluded Subsidiary (US) is not a “Guarantor” under this Agreement,
and any FSHCO can be a “Guarantor” under this Agreement provided that any
recovery from such FSHCO pursuant to its obligations under this Agreement shall
be limited to 65% of the voting Equity Interests in any CFCs and any other
FSHCOs owned by such FSHCO (unless such greater recovery is available or granted
to the holders of any Other Debt pursuant to the Secured Notes Documents or
otherwise).

 

 

26



--------------------------------------------------------------------------------

(t) The US Guaranty and Security Agreement is hereby amended to amend and
restate clause (i) of the definition of “Excluded Collateral” in Section 3
thereof as follows:

(i) voting Equity Interests of any CFC or FSHCO, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such CFC or FSHCO; provided that such excess shall not be Excluded
Collateral to the extent any such excess voting Equity Interests of such CFC or
FSHCO secure any Other Debt in accordance with the Secured Notes Documents or
otherwise,

Section 4. Representations and Warranties. Each Loan Party hereby represents and
warrants that:

(a) after giving effect to this Agreement, the representations and warranties of
the Loan Parties and their Restricted Subsidiaries contained in the Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on the Effective Date (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);

(b) no Default or Event of Default has occurred and is continuing;

(c) the execution, delivery and performance of this Agreement by such Loan Party
are within its corporate or limited liability company power and authority, as
applicable, and have been duly authorized by all necessary corporate or limited
liability company action, as applicable;

(d) this Agreement constitutes the legal, valid and binding obligation of such
Loan Party enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally and general principles of equity whether
applied by a court of law or equity; and

(e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement, other than consents, licenses,
approvals or other actions that have been obtained and are in full force and
effect and immaterial consents, licenses, approvals or other actions the failure
to obtain which could not reasonably be expected to be adverse to the interests
of any member of the Lender Group.

Section 5. Conditions to Effectiveness. This Agreement shall become effective
and enforceable against the parties hereto as of the date on which the
satisfaction of the following conditions precedent occurs (the “Effective
Date”):

(a) The Agent shall have received this Agreement executed by duly authorized
officers of the Parent, Forum Canada, the other Borrowers, the Guarantors, the
Agent, and all of the Lenders.

 

27



--------------------------------------------------------------------------------

(b) The Exchange shall have been consummated; provided that, (i) the terms of
such Exchange and the Secured Notes issued thereunder shall not violate (A) the
Intercreditor Agreement, (B) clause (s) of the definition of “Permitted
Indebtedness” (as amended hereby) or (C) clause (v) of the definition of
“Permitted Liens” (as amended hereby), and (ii) the “Notes Security Documents”
(as defined in the Intercreditor Agreement) shall be in form and substance
substantially similar to the Guarantee and Security Agreement and each other
analogous Loan Document (other than with respect to documents governing Liens on
Real Property) that creates or purports to create a Lien in the Collateral in
favor of the Notes Representative (as defined in the Intercreditor Agreement),
with any changes necessary to reflect the nature of the underlying obligations
reflected by the Secured Notes.

(c) Substantially simultaneously with the Effective Date, the Agent shall have
received (i) true copies (certified as such by the Parent) of the Secured Notes
Documents and all amendments, supplements or other modifications thereto, and
(ii) a certification from the Parent that the Exchange has been consummated.

(d) The Agent shall have received a fully executed Intercreditor Agreement, in
form and substance reasonably satisfactory to the Agent, dated as of the
Effective Date, from the Loan Parties and the collateral agent for the Secured
Notes (the “Intercreditor Agreement”).

(e) Each Borrower shall have delivered to the Agent and directly to any Lender
requesting the same, a Beneficial Ownership Certification in relation to it (or
a certification that such Borrower qualifies for an express exclusion from the
“legal entity customer” definition under the Beneficial Ownership Regulations),
in each case, at least five (5) Business Days prior to the Effective Date.

(f) The Borrowers shall have paid all fees and expenses owed to the Agent, the
Lenders and Agents’ outside legal counsel, to the extent required to be paid or
reimbursed under the terms of the Loan Documents, pursuant to invoices presented
for payment at least one Business Day prior to the Effective Date.

(g) The Agent shall have received all such other security and collateral
documents and instruments as it shall have requested in connection with the
transactions contemplated by the issuance of the Secured Notes and its entry
into the Intercreditor Agreement.

(h) The Agent shall have received opinions, dated as of the Effective Date, of
the Loan Parties’ counsel (including local counsels) in form and substance
reasonably satisfactory to the Agent.

(i) The Agent shall have received a certificate from the Secretary of each Loan
Party (i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents (as
amended hereby) to which it is a party, (ii) authorizing specific officers of
such Loan Party to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Loan Party.

(j) The Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Effective Date, which
Governing Documents shall be (i) certified by the Secretary of such Loan Party,
and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date by the appropriate governmental official.

 

28



--------------------------------------------------------------------------------

(k) The Agent shall have received a certificate of status with respect to each
Loan Party, dated within 10 days of the Effective Date (or such other date as
permitted by the Agent in its sole discretion), such certificate to be issued by
the appropriate officer of the jurisdiction of organization of such Loan Party,
which certificate shall indicate that such Loan Party is in good standing in
such jurisdiction.

(l) To the extent available to be delivered on or before the Effective Date, the
Agent shall have received certificates of status with respect to each Loan
Party, each certified as of a recent date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which its failure to be duly qualified or
licensed would constitute a Material Adverse Effect, which certificates shall
indicate that such Loan Party is in good standing in such jurisdictions.

(m) The Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Credit Agreement,
the form and substance of which shall be reasonably satisfactory to Agent.

(n) After giving effect to the Exchange and the transactions contemplated hereby
and thereby on the Effective Date, the Borrowers shall demonstrate that the sum
of (i) all cash on deposit in the Loan Parties’ deposit accounts and securities
accounts in the United States (excluding cash in Excluded Accounts), and
(ii) Excess Availability is equal to or greater than $90,000,000.

(o) The representations and warranties in Section 4 hereof shall be true and
correct in all respects.

Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived in accordance with the
Credit Agreement) at or prior to 5:00 p.m., New York, New York time, on
September 22, 2020 (and, in the event such conditions are not so satisfied or
waived, this Agreement shall terminate automatically without further action by,
or notice to, any Person); provided that if the Parent elects to terminate the
Exchange before either (i) the foregoing conditions are satisfied (or waived),
or (ii) September 22, 2020, the Parent shall notify the Agent in writing
promptly of such election, and upon receipt of such notice by the Agent, this
Agreement shall terminate automatically without further action by the Agent or
any of the Lenders.

Section 6. Acknowledgments and Agreements.

(a) Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b) Each Loan Party, the Agent, the Issuing Banks, the Swing Line Lenders and
each Lender party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby (the “Amended Credit Agreement”), and acknowledges
and agrees that the Amended Credit Agreement is and remains in full force and
effect, and acknowledge and agree that their respective liabilities and
obligations under the Amended Credit Agreement, each Guaranty and Security
Agreement, and the other Loan Documents, are not impaired in any respect by this
Agreement.

 

29



--------------------------------------------------------------------------------

(c) Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Agent, any Issuing Bank, any Swing Line
Lender or any Lender to collect the full amounts owing to them under the Loan
Documents.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents,
as amended by this Agreement. This Agreement is a Loan Document for the purposes
of the provisions of the other Loan Documents.

(e) The Borrowers hereby irrevocably elect, pursuant to Section 2.3(c) of the
Credit Agreement, to reduce the US Revolver Commitments to $250,000,000 and the
Canadian Revolver Commitments to $25,000,000 as set forth on Schedule C-1 hereto
permanently. The parties hereto agree that this Section 6(e) shall constitute
the required advance written notice of the election to reduce such US Revolver
Commitments and Canadian Revolver Commitments in accordance with Section 2.3(c)
of the Credit Agreement.

Section 7. Reaffirmation of Guaranty and Security Agreements. Each Loan Party
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Guaranty and Security Agreement to which it is a
party, and agrees that each such Guaranty and Security Agreement will continue
in full force and effect to secure the Obligations as the same may be amended,
supplemented, or otherwise modified from time to time, (b) acknowledges,
represents, warrants and agrees that the liens and security interests granted by
it pursuant to the Guaranty and Security Agreement are valid, enforceable and
subsisting and create a security interest to secure the Obligations, and
(c) confirms, acknowledges and agrees that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Obligations, as such Obligations may have been amended by this Agreement,
and its execution and delivery of this Agreement does not indicate or establish
an approval or consent requirement by such Guarantor under the Guaranty and
Security Agreement, in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement or any of the other Credit
Documents.

Section 8. Intercreditor Agreement. Each of the Lenders hereby agrees to be
bound by the terms of the Intercreditor Agreement as if such Lender was a
signatory thereto. Each Lender hereby (i) acknowledges that Wells Fargo Bank,
National Association will be acting under the Intercreditor Agreement as the
Agent and that Wells Fargo Bank, National Association is or may be a Lender
hereunder and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against the Agent
any claims, cause of action, damages or liabilities of whatever kind or nature
relating thereto. Each Lender hereby authorizes and directs the Agent to enter
into the Intercreditor Agreement on behalf of such Lender, with such changes as
may be reasonably acceptable to the Agent in its sole discretion, and agrees
that the Agent, in its various capacities thereunder, may take such actions on
its behalf as is contemplated by the terms of the Intercreditor Agreement.

 

30



--------------------------------------------------------------------------------

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 12. Governing Law. This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).

Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AGREEMENT, THE
CREDIT AGREEMENT AS AMENDED BY THIS AGREEMENT, AND THE OTHER CREDIT DOCUMENTS
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH PARTY HERETO HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[SIGNATURES BEGIN ON NEXT PAGE]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWERS: FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ D. Lyle Williams, Jr.

Name: D. Lyle Williams, Jr. Title: Executive Vice President and Chief Financial
Officer FORUM CANADA ULC By:  

/s/ John McElroy

Name: John McElroy Title: President GT COILED TUBING OF CANADA ULC By:  

/s/ Neal Lux

Name: Neal Lux Title: President GUARANTORS: FET HOLDINGS, LLC FORUM ENERGY
SERVICES, INC. FORUM GLOBAL HOLDINGS, LLC FORUM GLOBAL TUBING LLC FORUM GLOBAL
TUBING LP FORUM INTERNATIONAL HOLDINGS, INC. FORUM US, INC. By:  

/s/ John McElroy

Name: John McElroy Title: President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

GLOBAL TUBING LLC By:  

/s/ Neal Lux

Name: Neal Lux Title: President Z EXPLORATIONS, INC. By:  

/s/ Steve Pounds

Name: Steve Pounds Title: President GLOBAL FLOW TECHNOLOGIES, INC. Z RESOURCES,
INC. ZY-TECH GLOBAL INDUSTRIES, INC. By:  

/s/ Steve Pounds

Name: Steve Pounds Title: President PRO-TECH VALVE SALES, INC. By:  

/s/ Wayne Fetaz

Name: Wayne Fetaz Title: Director HOUSTON GLOBAL HEAT TRANSFER LLC By:  

/s/ John McElroy

Name: John McElroy Title: President GLOBAL HEAT TRANSFER ULC By:  

/s/ John McElroy

Name: John McElroy Title: President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

AGENTS/LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Issuing Bank
and a Lender By:  

/s/ M. Galouk Jr.

Name: M. Galouk, Jr. Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender and Issuing Bank By:
 

/s/ David G. Phillips

Name: David G. Phillips Title: Senior Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank By:  

/s/ Jorge Diaz Granados

Name: Jorge Diaz Granados Title: Authorized Officer

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender and Issuing Bank By:  

/s/ A. Marchetti

Name: Auggie Marchetti Title: Authorized Officer

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Brendan Mackay

Name: Brendan Mackay Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ajay Jagsi

Name: Ajay Jagsi Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. CANADA BRANCH, as a Lender By:  

/s/ Medina Sales de Andrade

Name: Medina Sales de Andrade Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Temesgen Haile

Name: Temesgen Haile Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Jennifer Culbert

Name: Jennifer Culbert Title: Vice President By:  

/s/ Philip Tancorra

Name: Philip Tancorra Title: Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH, as a Lender By:  

/s/ David Gynn

Name: David Gynn Title: Chief Country Officer By:  

/s/ J. Bak

Name: Jon Bak Title: Assistant Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK, as a Lender By:  

/s/ Brad Ellis

Name: Brad Ellis Title: Senior Vice President

[SIGNATURE PAGE TO FORUM AMENDMENT NO. 2]



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Revolving Lenders

   US Revolver
Commitment      Canadian Revolver
Commitment  

Wells Fargo Bank, National Association

   $ 62,500,000      $ 0  

Wells Fargo Capital Finance Corporation Canada

   $ 0      $ 7,500,000  

JPMorgan Chase Bank, N.A.

   $ 41,666,666.66      $ 0  

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 0      $ 4,166,666.66  

Citibank, N.A.

   $ 41,666,666.66      $ 4,166,666.66  

Bank of America, N.A.

   $ 41,666,666.67      $ 0  

Bank of America, N.A. Canada Branch

   $ 0      $ 4,166,666.67  

HSBC BANK USA, N.A.

   $ 29,166,667      $ 2,916,667  

Deutsche Bank AG New York Branch

   $ 20,833,333      $ 0  

Deutsche Bank AG, Canada Branch

   $ 0      $ 2,083,333  

Zions Bancorporation, N.A. DBA Amegy Bank

   $ 12,500,000      $ 0  

Total:

   $ 250,000,000      $ 25,000,000  